DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7174000 (Fehre).
Regarding claim 1: 
Fehre disclose a method for automatically aligning images obtained while performing a DXA imaging procedure of an object, the method comprising the steps of: 
a. providing a DXA imaging system comprising: 
i. a support on which an object to be imaged is adapted to be positioned (Fig. 2, #8, wherein subject is supported via patient bed; column 4, line 10; column 5, lines 13-15); 
ii. a radiation source movably disposed relative to the support and configured to emit radiation beams towards the object (Fig. 2, #2); 
iii. a detector movably disposed relative to the support and aligned with the radiation source to receive the radiation beams from the radiation source and generate image data (Fig. 2, #3); 
iv. a controller operably connected to the radiation source and the detector to control the movement and operation of the radiation source and detector, the controller configured to receive and process image data from the detector (column 5, lines 5-7, mobile element 6 accommodates a computer);
v. a display operably connected to the controller for presenting information to a user (Fig. 2, #7); and 
vi. a user interface operably connected to the controller to enable user input to the controller (column 5, lines 5-7, mobile element 6 accommodates a computer);
b. positioning the object on the support (Fig. 2, #8, wherein subject is supported via patient bed; column 4, line 10; column 5, lines 13-15);
c. operating the radiation source and the detector to obtain at least one image of the object (column 5, lines 8-35); 
d. determining an offset of the at least one image relative to an image reference (column 4, lines 3-31; column 5, lines 8-35); and 
e. aligning the at least one image with the image reference (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 2: 
Fehre disclose the method of claim 1, wherein the step of aligning the at least one image with the image reference comprises applying the offset to the at least one image (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 3: 
Fehre disclose the method of claim 2, wherein the step of applying the offset to the at least one image comprises shifting the location of the at least one image with regard to a field of view of the DXA imaging system (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 4: 
Fehre disclose the method of claim 2, further comprising the step of applying the offset to subsequent images obtained by the DXA imaging system to align the subsequent images with the image reference (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 5: 
Fehre disclose the method of claim 4, wherein the step of applying the offset to subsequent images obtained by the DXA imaging system comprises shifting the location of the subsequent images with regard to a field of view of the DXA imaging system (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 6: 
Fehre disclose the method of claim 1, wherein the image reference is a geometric representation of the field of view of the DXA imaging system (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 7: 
Fehre disclose the method of claim 1, wherein the image reference is a generalized representation of the shape of the object (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 8: 
Fehre disclose the method of claim 1, wherein the image reference is a prior scan image of the object (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 9: 
Fehre disclose the method of claim 8, wherein the object is at least a portion of a body of a patient (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 10: 
Fehre disclose the method of claim 9, wherein the step of determining the offset comprises the steps of: a. locating at least one landmark in the at least one image (column 4, lines 3-31; column 5, lines 8-35); b. comparing the location of the at least one landmark in the at least one image to a position of the same landmark in the prior scan image (column 4, lines 3-31; column 5, lines 8-35); and c. determining the difference between the location of the landmark in the at least one image and the position of the landmark in the prior scan image to define the offset (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 11: 
Fehre disclose the method of claim 9, wherein the step of determining the offset comprises the steps of: a. locating at least one landmark in the at least one image (column 4, lines 3-31; column 5, lines 8-35); b. comparing the location of the at least one landmark in the at least one image to a position of the same landmark in a generalized representation of the shape of the object (column 4, lines 3-31; column 5, lines 8-35); and c. determining the difference between the location of the landmark in the at least one image and the position of the landmark in the generalized representation to define the offset (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 12: 
Fehre disclose the method of claim 1, wherein the step of determining the offset of the at least one image relative to an image reference comprises the steps of: a. locating at least one landmark in the at least one image (column 4, lines 3-31; column 5, lines 8-35); b. comparing the location of the at least one landmark in the at least one image to a position of the same landmark in the reference image (column 4, lines 3-31; column 5, lines 8-35); c. determining if a desired area of the object to be imaged is outside of a field of view of the DXA imaging system such that no offset can be determined; and d. aborting the operation of the radiation source (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 13: 
Fehre disclose the method of claim 1, further comprising the steps of: a. operating an optical camera connected to the controller to obtain a visual representation of a position of the object on the support after positioning the object on the support (column 4, lines 3-31; column 5, lines 8-35); b. determining structural landmarks for the object relative to the field of view for the DXA system (column 4, lines 3-31; column 5, lines 8-35); and c. determining a start point for the operation of the radiation source to obtain the at least one image of the object (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 14: 
Fehre disclose the method of claim 1, wherein the wherein the steps of determining the offset of the least one image relative to the image reference and aligning the at least one image with the image reference occur in real time with respect to the step of operating the radiation source and the detector to obtain at least one image of the object (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 15: 
Fehre disclose the method of claim 14, further comprising the step of applying the offset to subsequent images obtained by the DXA imaging system to align the subsequent images with the image reference in real time with respect to the step of obtaining the subsequent images by the DXA system (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 16: 
Fehre disclose a DXA imaging system comprising: 
a. a support on which an object to be imaged is adapted to be positioned (Fig. 2, #8, wherein subject is supported via patient bed; column 4, line 10; column 5, lines 13-15); 
b. a radiation source movably disposed relative to the support and configured to emit radiation beams towards the object (Fig. 2, #2); 
c. a detector movably disposed relative to the support and aligned with the radiation source to receive the radiation beams from the radiation source and generate image data (Fig. 2, #3);
d. a controller operably connected to the radiation source and the detector to control the movement and operation of the radiation source and detector, the controller configured to receive and process image data from the detector to obtain at least one image of the object (column 5, lines 5-7, mobile element 6 accommodates a computer); 
e. a display operably connected to the controller for presenting information to a user (Fig. 2, #7); and 
f. a user interface operably connected to the controller to enable user input to the controller (column 5, lines 5-7, mobile element 6 accommodates a computer), wherein the controller is configured to determine an offset for the at least one image relative to an image reference and to align the at least one image with the image reference (column 4, lines 3-31; column 5, lines 8-35).
Regarding claim 18: 
Fehre disclose the imaging system of claim 16, wherein the image reference is selected from: a geometric representation of a field of view of the DXA imaging system, a generalized representation of the shape of the object, or a prior scan image of the object (column 4, lines 3-31; column 5, lines 8-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehre as applied to claim 16 above, and further in view of US 2020/0029927 (Wilson).
Regarding claim 17: 
Fehre disclose the DXA imaging system of claim 16, but fails to teach further comprising an optical camera operably connected to the controller, wherein the controller is configured to determine an initial scan start point from a visual image provided by the camera.
Wilson disclose a DXA imaging system comprising an optical camera (140, 142, 144) operable connected to a controller, wherein the controller is configured to determine an initial scan start point from a visual image provided by the camera (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Fehre with the optical camera system of Wilson to determine an initial scan start point from a visual image provided by the camera.  One would have been motivated to make such a combination to confirm a position of the patient prior to a scan or during the scan [0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884